DETAILED ACTION
This office action response the amendment application on 07/14/2022.
Claims 28, and 31-49 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 14 July, 2022.  Claims 28, 31, 33-35, 37-40, 42-45, and 47-49 have been amended.  Claims 1-27, 29, and 30 have been withdrawn from consideration.  Claims 28, and 31-49 are pending and have been considered below.
Response to Arguments
 Applicant’s arguments with respect to claims 28, 31, 40 and 45 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

US20130077574 Resource Allocation and Signaling for Aperiodic Sounding 
[0028], Base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission;
[0029], Base station 101 triggers the UE for aperiodic sounding using an aperiodic SRS; 
[0029], The UE 109 transmits SRS in a UE-specific aperiodic SRS subframe in response to the detected trigger.
US20110199944 Aperiodic sounding reference signal transmission method and apparatus.
US20160127100 Method for triggering aperiodic sounding reference symbol, base station and user equipment. 
[0081], The base station may trigger the UE to transmit the aperiodic SRS with the newly added bit.
[0082], the UE is indicated to transmit the aperiodic SRS, and the resource set necessary to transmit the aperiodic SRS is preconfigured by high level signaling

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31-32, 36, 40-41, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over D1 et al. (US 2011/0268087), (hereinafter “D1”), in view of Ekpenyong et al. (U.S. Patent Application Publication No. 2013/0077574), (“D2”, hereinafter). 
As per Claim 28, D1 discloses a method comprising: 
receiving, by a user equipment (UE), a sounding reference signal (SRS) transmit trigger message from a first communications controller associated with a primary cell ([see, e.g., the UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), the transmit trigger message indicating an on-state of a second communications controller associated with a secondary cell  ([see, [0218], and Fig. 7, an A-SRS triggering message including an activation or deactivation of the one more SCells]) and a transmission resource of the second communications controller ([see, [0218], and Fig. 7, wherein the UE can receive the A-SRS triggering message, indication of the A-SRS transmission, A-SRS configuration information, and information about an A-SRS transmission time of the controller]), and 
the second communications controller and the first communications controller being different communications controllers ([see, e.g., A primary serving cell (PCell) refers to one serving cell being different from the secondary serving cell (SCell) are [0094]]). 
D1 doesn’t appear to explicitly disclose: the SRS transmit trigger message instructing the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller, and transmitting, by the UE in response to receiving the SRS transmit trigger message, the uplink SRS to the second communications controller over the transmission resource indicated in the SRS transmit trigger message during the on-state of the second communications controller.
However, D2 discloses the SRS transmit trigger message instructing the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller ([see,[0028-0029], wherein the Base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission, the Base station 101 triggers the UE for aperiodic sounding using an aperiodic SRS]), and 
transmitting, by the UE in response to receiving the SRS transmit trigger message, the uplink SRS to the second communications controller over the transmission resource indicated in the SRS transmit trigger message during the on-state of the second communications controller ([see,[0028-0029], wherein the Base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission, the UE 109 transmits SRS in a UE-specific aperiodic SRS subframe in response to the detected trigger message]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide periodic uplink sounding reference signal (SRS) transmission results efficiency the radio resource and sounding resource management is achieved (D2, ¶ [0005]).
As per Claim 31, D1 discloses a user equipment (UE) comprising: 
a processor ([see, item 1410, Fig. 14]); and 
a non-transitory computer readable storage medium storing programming for execution by the processor ([see, item 1430, Fig. 14]), the programming including instructions to: 
receive a sounding reference signal (SRS) transmit trigger message from a first communications controller associated with a primary cell ([see, e.g., the UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]),
the SRS transmit trigger message indicating an on-state of a second communications controller associated with a secondary cell ([see, [0218], and Fig. 7, an A-SRS triggering message including an activation or deactivation of the one more SCells]) and a transmission resource of the second communications controller ([see, [0218], and Fig. 7, wherein the UE can receive the A-SRS triggering message, indication of the A-SRS transmission, A-SRS configuration information, and information about an A-SRS transmission time of the controller]), and 
the second communications controller and the first communications controller being different communications controllers ([see, e.g., A primary serving cell (PCell) refers to one serving cell being different from the secondary serving cell (SCell) are [0094]]). 
D1 doesn’t appear to explicitly disclose: the SRS transmit trigger message instructing the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller, and transmit, in response to receiving the SRS transmit trigger message, the uplink SRS to the second communications controller over the transmission resource indicated in the SRS transmit trigger message during the on-state of the second communications controller.
However, D2 discloses the SRS transmit trigger message instructing the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller ([see,[0028-0029], wherein the Base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission, the Base station 101 triggers the UE for aperiodic sounding using an aperiodic SRS]), and 
transmitting, by the UE in response to receiving the SRS transmit trigger message, the uplink SRS to the second communications controller over the transmission resource indicated in the SRS transmit trigger message during the on-state of the second communications controller ([see,[0028-0029], wherein the Base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission, the UE 109 transmits SRS in a UE-specific aperiodic SRS subframe in response to the detected trigger message]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide periodic uplink sounding reference signal (SRS) transmission results efficiency the radio resource and sounding resource management is achieved (D2, ¶ [0005]).
As per Claim 32, D1 further discloses the uplink SRS is for channel estimation of a control channel transmitted by the second communications controller ([see, e.g., the UE sends an SRS (i.e., a reference signal for an uplink channel estimation which may be viewed as a reference signal) to an eNB, [0069-0070]]).
As per Claim 36, D1 further discloses the uplink SRS is for channel estimation of a control channel transmitted by the second communications controller ([see, e.g., the UE sends an SRS (i.e., a reference signal for an uplink channel estimation which may be viewed as a reference signal) to an eNB, [0069-0070]]). 
As per Claim 40, D1 discloses a first communications controller comprising: 
at least one processor ([see, item 1410, Fig. 14]); and
a non-transitory computer readable storage medium storing programming for execution by the at least one processor ([see, item 1430, Fig. 14]), the programming including instructions that cause the first communications controller to: 
transmit, to a user equipment (UE), a sounding reference signal (SRS) transmit trigger message ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]),
the SRS transmit trigger message indicating an on-state of a second communications controller associated with a secondary cell ([see, [0218], and Fig. 7, an A-SRS triggering message including an activation or deactivation of the one more SCells]) and a transmission resource of the second communications controller ([see, [0218], and Fig. 7, wherein the UE can receive the A-SRS triggering message, indication of the A-SRS transmission, A-SRS configuration information, and information about an A-SRS transmission time of the controller]), and 
wherein the first communications controller is associated with a primary cell ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), and 
the second communications controller and the first communications controller being different communications controllers ([see, e.g., A primary serving cell (PCell) refers to one serving cell being different from the secondary serving cell (SCell) are [0094]]).
D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message instructs the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller.
wherein the SRS transmit trigger message instructs the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller ([see,[0028-0029], wherein the Base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission, the Base station 101 triggers the UE for aperiodic sounding using an aperiodic SRS]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide periodic uplink sounding reference signal (SRS) transmission results efficiency the radio resource and sounding resource management is achieved (D2, ¶ [0005]).
As per Claim 41,  D1 further discloses the uplink SRS is for channel estimation of a control channel transmitted by the second communications controller ([see, e.g., the UE sends an SRS (i.e., a reference signal for an uplink channel estimation which may be viewed as a reference signal) to an eNB, [0069-0070]]).
As per Claim 45, D1 discloses a second communications controller comprising: 
at least one processor ([see, item 1410, Fig. 14]); and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor ([see, item 1430, Fig. 14]), the programming including instructions that cause the second communications controller to: 
receive, from a user equipment (UE) in response to a sounding reference signal (SRS) transmit trigger message ([see, e.g., the UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), an uplink SRS over a transmission resource indicated in the SRS transmit trigger message during an on-state of the second communications controller ([see, [0218], and Fig. 7, an A-SRS triggering message including an activation or deactivation of the one more SCells]), and 
wherein the SRS transmit trigger message is received by the UE from a first communications controller associated with a primary cell ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), the SRS transmit trigger message indicating the on-state of the second communications controller associated with a secondary cell ([see, [0218], and Fig. 7, an A-SRS triggering message including an activation or deactivation of the one more SCells]) and a transmission resource of the second communications controller ([see, [0218], and Fig. 7, wherein the UE can receive the A-SRS triggering message, indication of the A-SRS transmission, A-SRS configuration information, and information about an A-SRS transmission time of the controller]), and 
the second communications controller and the first communications controller being different communications controllers ([see, e.g., A primary serving cell (PCell) refers to one serving cell being different from the secondary serving cell (SCell) are [0094]]). 
D1 doesn’t appear to explicitly disclose: the SRS transmit trigger message instructing the UE to transmit the uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller.
However, D2 discloses the SRS transmit trigger message instructing the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller ([see,[0028-0029], wherein the Base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission, the Base station 101 triggers the UE for aperiodic sounding using an aperiodic SRS]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide periodic uplink sounding reference signal (SRS) transmission results efficiency the radio resource and sounding resource management is achieved (D2, ¶ [0005]).
As per Claim 46,  D1 further discloses the uplink SRS is for channel estimation of a control channel transmitted by the second communications controller ([see, e.g., the UE sends an SRS (i.e., a reference signal for an uplink channel estimation which may be viewed as a reference signal) to an eNB, [0069-0070]]).

Claims 33, 37, 42, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2015/0055576), (“D3”, hereinafter). 
As per Claim 33, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a downlink control information (DCI) signal.
However, D3 discloses wherein the SRS transmit trigger is received in a downlink control information (DCI) signal ([see, e.g., the uplink grant reference signal received within the DCI, [0013, 0029], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient and cost-effective way of sounding results improved solution for uplink sounding in a wireless communication system (D3, ¶ [0007]).
As per Claim 37, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a downlink control information (DCI) signal.
However, D3 discloses wherein the SRS transmit trigger is received in a downlink control information (DCI) signal ([see, e.g., the uplink grant reference signal received within the DCI, [0013, 0029], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient and cost-effective way of sounding results improved solution for uplink sounding in a wireless communication system (D3, ¶ [0007]).
As per Claim 42, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a downlink control information (DCI) signal.
However, D3 discloses wherein the SRS transmit trigger is received in a downlink control information (DCI) signal ([see, e.g., the uplink grant reference signal received within the DCI, [0013, 0029], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient and cost-effective way of sounding results improved solution for uplink sounding in a wireless communication system (D3, ¶ [0007]).
As per Claim 47, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a downlink control information (DCI) signal.
However, D3 discloses wherein the SRS transmit trigger is received in a downlink control information (DCI) signal ([see, e.g., the uplink grant reference signal received within the DCI, [0013, 0029], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient and cost-effective way of sounding results improved solution for uplink sounding in a wireless communication system (D3, ¶ [0007]).

Claims 34, 38, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Marinier et al. (U.S. Patent Application Publication No. 2012/0230268), (“D4”, hereinafter).
As per Claim 34, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT.  
However, D4 discloses wherein the SRS transmit trigger is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT ([see, e.g., SR may be multiplexed with the first RAT and the second RAT, [0065], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide a plurality of RATs for multi-RAT operation results improved sending uplink control information (UCI) by a multi-mode WTRU capable of operating on multiple component carriers of a plurality of RATs for multi-RAT operation (D4, ¶ [0006]).
As per Claim 38, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT.  
However, D4 discloses wherein the SRS transmit trigger is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT ([see, e.g., SR may be multiplexed with the first RAT and the second RAT, [0065], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide a plurality of RATs for multi-RAT operation results improved sending uplink control information (UCI) by a multi-mode WTRU capable of operating on multiple component carriers of a plurality of RATs for multi-RAT operation (D4, ¶ [0006]).
As per Claim 43, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT.  
However, D4 discloses wherein the SRS transmit trigger is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT ([see, e.g., SR may be multiplexed with the first RAT and the second RAT, [0065], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide a plurality of RATs for multi-RAT operation results improved sending uplink control information (UCI) by a multi-mode WTRU capable of operating on multiple component carriers of a plurality of RATs for multi-RAT operation (D4, ¶ [0006]).
As per Claim 48, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT.  
However, D4 discloses wherein the SRS transmit trigger is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT ([see, e.g., SR may be multiplexed with the first RAT and the second RAT, [0065], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide a plurality of RATs for multi-RAT operation results improved sending uplink control information (UCI) by a multi-mode WTRU capable of operating on multiple component carriers of a plurality of RATs for multi-RAT operation (D4, ¶ [0006]).

Claims 35, 39, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Luo et al. (U.S. Patent Application Publication No. 2015/0181589), (“D5”, hereinafter).
 As per Claim 35, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a licensed band, and wherein the uplink SRS is transmitted in an unlicensed band.  
However, D5 discloses wherein the SRS transmit trigger message is received in a licensed band ([see, e.g., RS is configured for an LTE/LTE-A uplink channel in a licensed radio frequency spectrum band, [0164], and Fig. 25]), and wherein the uplink SRS is transmitted in an unlicensed band ([see, e.g., an SRS in the signal in the unlicensed radio frequency spectrum band using the uplink channel, [0013, 0248], and Fig. 25]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide transmitted in a set of slots and one or more frequency sub-carriers of the uplink channel resource results improve the ability of the base station and UE to cancel interference (D5, ¶ [0100]).
As per Claim 39, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a licensed band, and wherein the uplink SRS is transmitted in an unlicensed band.  
However, D5 discloses wherein the SRS transmit trigger message is received in a licensed band ([see, e.g., RS is configured for an LTE/LTE-A uplink channel in a licensed radio frequency spectrum band, [0164], and Fig. 25]), and wherein the uplink SRS is transmitted in an unlicensed band ([see, e.g., an SRS in the signal in the unlicensed radio frequency spectrum band using the uplink channel, [0013, 0248], and Fig. 25]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide transmitted in a set of slots and one or more frequency sub-carriers of the uplink channel resource results improve the ability of the base station and UE to cancel interference (D5, ¶ [0100]).
As per Claim 44, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a licensed band, and wherein the uplink SRS is transmitted in an unlicensed band.  
However, D5 discloses wherein the SRS transmit trigger message is received in a licensed band ([see, e.g., RS is configured for an LTE/LTE-A uplink channel in a licensed radio frequency spectrum band, [0164], and Fig. 25]), and wherein the uplink SRS is transmitted in an unlicensed band ([see, e.g., an SRS in the signal in the unlicensed radio frequency spectrum band using the uplink channel, [0013, 0248], and Fig. 25]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide transmitted in a set of slots and one or more frequency sub-carriers of the uplink channel resource results improve the ability of the base station and UE to cancel interference (D5, ¶ [0100]).
As per Claim 49, D1 doesn’t appear to explicitly disclose: wherein the SRS transmit trigger message is received in a licensed band, and wherein the uplink SRS is transmitted in an unlicensed band.  
However, D5 discloses wherein the SRS transmit trigger message is received in a licensed band ([see, e.g., RS is configured for an LTE/LTE-A uplink channel in a licensed radio frequency spectrum band, [0164], and Fig. 25]), and wherein the uplink SRS is transmitted in an unlicensed band ([see, e.g., an SRS in the signal in the unlicensed radio frequency spectrum band using the uplink channel, [0013, 0248], and Fig. 25]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide transmitted in a set of slots and one or more frequency sub-carriers of the uplink channel resource results improve the ability of the base station and UE to cancel interference (D5, ¶ [0100]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468